Citation Nr: 1645403	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  11-26 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUE

Entitlement to service connection for a respiratory disorder, to include pleural and pulmonary asbestosis.



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney



ATTORNEY FOR THE BOARD

A. Barner, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1962 to August 1966. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In September 2014, the Board granted the Veteran's claim for an increased rating for PTSD and assigned a 50 percent rating as of December 29, 2010, and a 30 percent rating prior to that date.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2015, the Court issued an order granting a Joint Motion for Partial Remand that requested the portion of the Board's decision that denied an evaluation in excess of 50 percent for PTSD as of December 29, 2010, and in excess of 30 percent prior to that date be vacated.  

In September 2014, the Board also remanded the claim for service connection for a respiratory disorder to the Agency of Original Jurisdiction (AOJ) for additional development, namely an adequate VA examination.

In December 2015, the Board issued a decision denying entitlement to service connection for a respiratory disorder to include pleural and pulmonary asbestosis.  The Board also remanded the issues of entitlement to an increased rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling as of December 29, 2010, and 30 percent prior to that date; entitlement to an increased rating for prostate cancer, to include the propriety of the reduction from 40 percent to 20 percent effective July 16, 2015; and entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  

The Veteran appealed the Board's December 2015 decision denying service connection for a respiratory disorder to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2016, the Court issued an order granting a Joint Motion for Partial Remand vacating that portion of the decision and remanding the matter to the Board.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In light of the Joint Motion, the Board finds that a remand is necessary. Specifically, the parties agreed that the Board failed to ensure compliance with the September 2014 remand directives and found that the June 2015 VA examination was inadequate.  Therefore, a remand is necessary in order to afford the Veteran another VA examination.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a respiratory disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any respiratory disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify all current respiratory disorders.  He or she should specifically indicate whether the Veteran has pleural or pulmonary asbestosis.

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service, to include any symptomatology and asbestosis exposure therein.  

In rendering this opinion, the examiner should consider the Veteran's service treatment records dated in May 1963 pertaining to a diagnosis of a viral respiratory infection with blood from the throat.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




